DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2-1-2021, 5-4-2021 and 6-15-2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 3 and 13, they both require a specific angular ambiguity such that the amplitude difference is insufficient to determine angle of arrival. It is unclear how the system ensures that targets the system has no control over remain in the correct positions to create the proper ambiguity. If the ambiguity is forced by the beamformer, further clarification on how this is done is required. The claims, as written, appear to be relying on a certain case which may not always occur.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, 9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5, 6 and 12 of U.S. Patent No. 10,935,651. Although the claims at issue are not identical, they are not patentably distinct from each other because both systems and methods are using spatial response analysis to use peak and nulls in angle of arrival determination. The patent includes a frequency selector however the application is for a radar and it is understood that a radar provides a frequency in order to operate.


Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebling, U.S. Patent Application Publication Number 2016/0252608, published September 1, 2016 in view of Fehrenbach, et. al., U.S. Patent Number 9,739,877, published August 22, 2017.

As per claims 1 and 9, Ebling discloses a radar system comprising:
an antenna array comprising multiple antenna elements, the antenna array configured to receive a radar signal using the multiple antenna elements(Ebling, Fig. 4);
and a processor configured to: generate, based on the received radar signal and using digital beamforming, a spatial response across a field of view (Ebling, ¶14);
and determine, based on the shape of the spatial response, an angle of arrival of the radar signal to estimate an angular position of an object that reflected the radar signal (Ebling, ¶38).
Ebling fails to expressly disclose characterizing the response based on two or more data points.
Fehrenbach teaches analysis of a spatial response using two points (Fig. 3B where both 307 and 306 are analyzed).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to analyze multiple points in a response in order to gain the benefit of fully analyzing the spectral response instead of relying on a single point.

As per claims 2 and 10, Ebling as modified by Fehrenbach discloses the radar system of claim 1, wherein: the spatial response includes an amplitude response; the shape of the amplitude response across the field of view includes at least two amplitude peaks and at least one amplitude null; and the processor is further configured to determine the angle of arrival of the radar signal based on shapes of the at least two amplitude peaks and a shape of the at least one amplitude null (Ebling, ¶18-19 discussing the nulls and Fehrenbach, Fig. 3B showing peaks).

As per claims 3 and 11, Ebling as modified by Fehrenbach further discloses the radar system of claim 2, wherein: the at least two amplitude peaks includes a first peak having a first amplitude and a second amplitude peak having a second amplitude (Fehrenbach, Fig. 3B).

	As per claims 4 and 12, Ebling as modified by Fehrenbach further discloses the radar system of claim 1, wherein the processor is configured to characterize the shape of the spatial response based on one or more of the following: steepness of peak roll-offs within the spatial response; widths of peaks within the spatial response; widths of nulls within the spatial response; angular locations of the peaks within the spatial response; angular locations of the nulls within the spatial response; heights of the peaks within the spatial response; depths of the nulls within the spatial response; or symmetry across the spatial response (Fehrenbach, Fig. 10 using angular location of peaks).

	As per claims 5 and 13, Ebling as modified by Fehrenbach further discloses the radar system of claim 1, wherein: the spatial response includes a phase response; the shape of the phase response across the field of view includes at least one phase peak and at least one phase null; and the processor is further configured to determine the angle of arrival of the radar signal based on a shape of the at least one phase peak and a shape of the at least one phase null (Ebling, ¶33 and 38 using phase for angle of arrival).

	As per claim 6, Ebling as modified by Fehrenbach further discloses the radar system of claim 1, wherein the field of view is greater than approximately ninety degrees (Ebling, Fig. 2 and Fehrenbach, Fig. 3A-3D).
	While Ebling and Fehrenbach fails to disclose approximately 90 degrees, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the field of view limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	As per claim 7, Ebling as modified by Fehrenbach further discloses the radar system of claim 1, wherein: the radar signal is associated with a frequency spectrum; the frequency spectrum is associated with a center wavelength; and the multiple antenna elements each have an element spacing that is greater than half of the center wavelength (Ebling, Fig. 3 showing the center frequency and spacing in the title).

	As per claim 8, Ebling as modified by Fehrenbach further discloses the radar system of claim 1, wherein the multiple antenna elements comprise at least three antenna elements that are positioned in a triangular arrangement (Fig. 1 showing multiple elements).
	 It would have been an obvious matter of design choice to use a triangle shape, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Ebling in determining angle of arrival. The examiner notes that the application also suggest shapes aside from a triangle.

	As per claim 14, please see the rejection and rationale of claims 1 and 9 above when choosing to characterize the shape where Fehrenbach teaches multiple frequencies (Col. 3, lines 39-41).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the frequency limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebling and Fehrenbach as applied to claim 14 above, and further in view of Warnick, et. al., U.S. Patent Application Publication Number 2018/0011180, filed July 20, 2016.

As per claim 15, Ebling as modified by Fehrenbach discloses the method of claim 14 but fails to disclose the use of phase coherence.
Warnick teaches the importance of phase coherence in finding angle of arrival (¶126).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use phase coherence in order to gain the benefit improving angle of arrival extraction as taught by Warnick.

As per claims 16-20, they are all variations of frequency ranges and bandwidths.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the frequency and bandwidth limitations disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
   	The examiner submits it is well within the skill of a person in the art to determine what spectrum and ranges to use for a given purpose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619